DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Final Rejection on the merits.
Claims 1-10 are currently pending and considered below.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a straight line,” “a first rotating axis,” “a second rotating axis,” and “a surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The disclosure is objected to because of the following informalities: The limitation in Claim 1, line 14, “…CAN SLIDE TO ALL THE WAY TO THE END.” is not found in the specification as originally filed.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Claim 1 is objected to because of the limitations “a first rotating axis” and “a second rotating axis” on lines 11 and 13, respectively is not found in the specification as originally filed.  
Appropriate correction is required.


Claim Objections
Claims 1-10 is objected to because of the following informalities:  The amended claims appear to be a copy of fax transmission and there is text and lines in the margins of the amended claims.  Appropriate correction is required.

The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the impact unit can slide along a straight line intersecting a surface defined by the first rotating axis and the second rotating axis” in Claim 1, lines 14-16 are not positively recited in the Specification.  Therefore, for the purposes of compact prosecution the aforementioned limitation will be interpreted as “movement.”
Claims 2-10 are also rejected since they depend on Claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the phrase "can slide" on line 14 renders the claim indefinite because it is unclear whether the limitation “the impact” unit does slide or just can. Therefore, does the claim require that the impact unit slide? For examination purposes, “can slide” will be interpreted to mean “slide”..  See MPEP § 2173.05(d).  

Regarding Claim 1, the claim recites the limitations “the impact unit can slide along a straight line intersecting a surface defined by the first rotating axis and the second rotating axis” in lines 14-16, which renders the claim indefinite since it is unclear because it is unclear how the first rotating axis and second rotating axis form “a surface.”   For examination purposes, this limitation will be interpreted to mean the impact unit slides along a straight line between the first rotating axis and second rotating axis. contact.

Claims 2-10 are also rejected as depending on Claim 1.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki US20040169058A1 (Mochizuki).

Regarding Claim 1, Mochizuki discloses, A double-cam fastener driving machine (Abstract), including 
an energy storage unit (Fig. 1, #20, para [0024]); 
an impact unit (Fig. 1, #30, para [0026]) for actuating the energy storage unit (20) to store energy which can bear the energy released from the energy storage unit (20), so as to drive a fastener (Claim 1) into a workpiece (Claims 1&2); 
a rotating actuating unit (Fig. 4, #s 21 & 22, para [0048]); 
a pushing mechanism (Figs. 5 & 6, #60), connected and linked with the impact unit (30, para [0031]); 
a double-cam mechanism (Fig. 4, Abstract & Claim 1), including a first cam (Fig. 4, #23) and a second cam (Fig. 4, #24) which can be optionally engaged and disengaged (para [0018]), the first cam (23) defining a first rotating axis (FIG. 2 – illustrates 23’s rotating axis) is connected to the rotating actuating unit (21 & 22) and driven by the rotating actuating unit (21& 22) to rotate (para [0026]), the second cam (24) defining a second rotating axis (FIG. 2 – illustrates 24’s rotating axis) is connected and linked with the pushing mechanism (60, Abstract),
wherein the impact unit (30) can slide along a straight line intersecting a surface defined by the first rotating axis and the second rotating axis (FIG. 11 – illustrates 31 and 79 making contact, see above 112(a-b)), the straight line located between the first rotating axis and the second rotating axis (FIG. 7 – illustrates a straight line passing between the two cams).

Regarding Claim 2, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein the first cam (23) and the second cam (24) can engage with each other at a part of circumferential angle (para [0028]), the rotating motion of the first cam (23) is transformed into the rotating motion of the second cam (24), and the rotation direction is opposite, the first cam (23) and the second cam (24) do not engage with each other at the other part of circumferential angle, so as to implement disengagement (para [0028]).

Regarding Claim 3, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein when the first cam (23) engages with the second cam (24) along a mating surface (Fig. 14, para [0050]), the distance between the point of engagement and a spin axis (Fig. 7, para [0028] – describes rotation therefore an axis) of the first cam (23) increases gradually, and the distance between the point of engagement and the spin axis of the second cam (24) decreases gradually (Fig. 7, paras [0026-27]).

Regarding Claim 4, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein the rotating actuating unit (21&22) includes a gear transmission module (Fig. 4, #22), a motor (Fig. 4, #21) installed for the gear transmission module (22) and a first output shaft (Fig. 5, 23b, para [026]) installed on the gear transmission module (31) for driving the first cam to rotate (para [0048]).

Regarding Claim 5, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein a clamp shaft (Fig. 7, #23g, para [0028]) is fixed to the first output shaft (23b), the first cam (23) is rotatably fitted over the first output shaft (23b), and the first cam (23) is provided with an arc chute (Fig. 5, 23c – illustrates a chute), the end of the clamp shaft (23g) extends into the arc chute (23c – illustrates a chute); the clamp shaft (23g) comprises a base (Fig. 5, #23g – illustrates a base) and an axle body ((Fig. 5, #23g – illustrates an axle body) formed on one side of the base (23g base) and normal to the base (Fig. 5 – illustrates normal), the base (23g) is fixedly fitted over the first output shaft (23b), the axle body (23g – illustrates an axle body) vertically extends into the arc chute (23c – illustrates a chute) from top to bottom (Fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, and further in view of Tanimoto et al. US20100102104A1 (Tanimoto).

Regarding Claim 6, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein the second cam (24) is fixed to the second output shaft (Fig, 4, #24b); the pushing mechanism (60) comprises a first pulley  fixed to the second output shaft, a cord connected to the first pulley and several second pulleys for guiding the cord to deflect, the end of the cord is connected to the impact unit (30) through the second pulley.

Though Mochizuki discloses the second cam (24), the pushing mechanism (60), and the impact unit (30),
Mochizuki does not disclose, wherein the second cam (24) is fixed to a second output shaft (24b); the pushing mechanism (60) comprises a first pulley  fixed to second output shaft (24b), a cord connected to the first pulley and several second pulleys for guiding the cord to deflect, the end of the cord is connected to the impact unit (30) through the second pulley.

However, Tanimoto teaches, a first pulley (FIG. 2, #51, para [0174]), a cord (FIG. 2, #52, para [0174]) connected to and several second pulleys (FIG. 1, #s 24A&B, para [0177]) and the end of the cord is connected through the second pulley (FIG. 1, para [0177]).

Therefore, it would have been obvious to one of ordinary skill in the art having he teachings of Tanimoto at the effective filling date of the invention and would be motivated to modify the double-cam fastener machine (Abstract) as disclosed by Mochizuki to include the first pulley (51), a cord (52), connected to several pulleys (24A&B) as taught by Tanimoto.  Since Tanimoto teaches these aforementioned structures that are known in the art, thereby providing the motivation, and is beneficial to add the aforementioned structures (Tanimoto, 51, 52, and 23A&B) so as to lessen the weight of the tool (para. [0223]).

Regarding Claim 7, as combined, Mochizuki/Tanimoto discloses as previously claimed.  As combined, Mochizuki/Tanimoto further discloses, wherein the impact unit (Mochizuki, 30) includes a piston (Mochizuki, Fig. 3, #31, para [0029]) arranged in the energy storage unit (Mochizuki, 20) and a striker (Mochizuki, Fig. 3, #33, para [0029]) connected to the piston (Mochizuki, 31), the end of the cord (Tanimoto, 52) of pushing mechanism ((Mochizuki, 60) is connected to the center of back end of the piston ((Mochizuki, 31).

Regarding Claim 8, as combined, Mochizuki/Tanimoto discloses as previously claimed.  As combined, Mochizuki/Tanimoto further discloses, wherein the piston (Mochizuki, 31) is arranged in a cylinder body (Mochizuki, para [0048]), and the periphery of the piston (Mochizuki, 31) hermetically contacts the inside of the cylinder body (Mochizuki, para [0048]); the energy storage unit (Mochizuki, 20) is located between the piston (Mochizuki, 31) and cylinder body (Mochizuki, para [0048]), the back end of the cylinder body (Mochizuki, para [0048]) is provided for the cord (Tanimoto, 52) to pass through.

As combined, Mochizuki/Tanimoto does not disclose, with a hole site.
However, as combined, Tanimoto teaches, with a hole site (Tanimoto, see below illustration).

    PNG
    media_image1.png
    508
    597
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art having he teachings of Tanimoto at the effective filling date of the invention and would be motivated to modify the cylinder (para [0048]) as disclosed by Mochizuki to include the hole site (above illustrated) as taught by Tanimoto.  Since Tanimoto teaches this structure that is known in the art, thereby providing the motivation, and is beneficial to add the hole site (Tanimoto, illustration) so as to ensure that the cord (Tanimoto, 52) is properly aligned (Tanimoto, above illustrated).

Regarding Claim 10, as combined, Mochizuki/Tanimoto discloses as previously claimed.  Mochizuki further discloses, a channel (Fig. 5, #62, para [0026]) for the striker (33) of impact unit (30) to pass through.

As combined, Mochizuki/Tanimoto does not disclose, including a nail guide plate and a nail clip arranged at the lower end of the nail guide plate for delivering fasteners to the nail guide plate, the nail guide plate.
However Tanimoto teaches, including a nail guide plate (FIG. 5B, #72, para [0184]) and a nail clip (FIG. 5B, #8, para [0184]) arranged at the lower end of the nail guide plate (72) for delivering fasteners to the nail guide plate (72), the nail guide plate (72).

Therefore, it would have been obvious to one of ordinary skill in the art having he teachings of Tanimoto at the effective filling date of the invention and would be motivated to modify the double-cam fastener driving machine (Abstract) as disclosed by Mochizuki to incorporate the nail guide plate (72), nail clip (8) as taught by Tanimoto.  Since Tanimoto teaches these structures that is known in the art, thereby providing the motivation, and is beneficial to add the nail guide plate (Tanimoto, 72) and nail clip (Tanimoto, 8) so as to maintain contact with the workpiece (FIG. 5A, para [0182])



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over as combined, Mochizuki/Tanimoto, and further in view of Hirabayashi US20100065294A1 (Hirabayashi).


Regarding Claim 9, as combined, Mochizuki/Tanimoto discloses as previously claimed.  As combined, Mochizuki/Tanimoto further discloses, wherein the energy storage unit (Mochizuki, 20) and rotating actuating unit (Mochizuki, 21&22) are fixed to a base (Mochizuki, Fig. 4, see below illustration), the upper and lower ends of the first output shaft (Mochizuki, 23b) are installed on base (see below), the upper and lower ends of the second output shaft (Mochizuki, 24b) are installed on the base (Mochizuki, see below), a first bulge (Mochizuki, see below) and a second bulge (Mochizuki, see below) are formed at the front end of upper part of the base (Mochizuki, see below),  installed in the first bulge (Mochizuki, see below) and the second bulge (Mochizuki, see below) respectively.


    PNG
    media_image2.png
    417
    464
    media_image2.png
    Greyscale





As combined, Mochizuki/Tanimoto does not disclose, a first bearing, a second bearing, a third bearing, and a fourth bearing.
However, Hirabayashi teaches, a first bearing (FIG. 4, #137, para [0047]), a second bearing(see below diagram), a third bearing (see below diagram), and a fourth bearing (see below diagram).

    PNG
    media_image3.png
    500
    601
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art having he teachings as combined, of Mochizuki/Tanimoto at the effective filling date of the invention and would be motivated to add to the first and second output shaft (23a&b, respectively) the first, second, third, and fourth bearing (as above illustrated) as taught by Hirabayashi.  Since Hirabayashi teaches these aforementioned bearings that are known in the art, thereby providing the motivation, and is beneficial to add the aforementioned bearings (Hirabayashi, above illustrated) so as the first and second output shafts (23a&b, respectively) have support (Hirabayashi, para [0060]).


Response to Arguments
Applicant's arguments filed 26 Oct 2022 have been fully considered but they are not persuasive. The prior art, Mochizuki, utilized in the Non-Final rejection still addresses both the original and amended limitations in Claim 1.  The Applicant amended the claims as per the amended claims and the Examiner has amended the citation accordingly.

Applicant’s First Argument
The applicant states on Page 7 that in regard to the amended Claim 1, the technical features of the present application are not exactly the same as Mochizuki’s disclosure.

Examiner’s Response to Applicant’s First Argument
Applicant's arguments filed 26 Oct 2022 have been fully considered but they are not persuasive.  The Examiner notes that Mochizuki addresses all the limitations of amended Claim 1 per the above rejection.  Applicant has not provided what exact same features the prior fails to disclose, therefore, in response to the arguments submitted, the final rejection addresses the limitations.  Furthermore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        15 Dec 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731